Citation Nr: 0734345	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  05-09 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for 
myocardial infarction (Wolff-White Parkinson syndrome).


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel






INTRODUCTION

The veteran had active service from June 1978 to February 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California. 

On the VA Form 9 dated in March 2005, the veteran requested a 
hearing before a VA decision review officer.  The RO 
subsequently scheduled a hearing for April 2007.  The veteran 
failed to appear for that hearing.

The October 2004 rating decision denied an increased rating 
and continued the 30 percent evaluation for Wolff-Parkinson-
White syndrome.  Subsequently, an April 2007 Supplemental 
Statement of the Case (SSOC) granted an increase to 60 
percent, effective July 30, 2004.  As the award is not a 
complete grant of benefits, the issue remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

Myocardial infarction has resulted in a workload of no less 
than 10 METs; it does not result in left ventricular 
dysfunction with an ejection fraction of less than 
30 percent. 


CONCLUSION OF LAW

The criteria for the assignment of a disability rating in 
excess of 60 percent for myocardial infarction have not been 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7005 (2007); 38 C.F.R. § 4.104, Diagnostic 
Code 7005 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A. Duty to Notify

In an August 2004 letter, the RO notified the veteran of the 
evidence required to substantiate the claim for an increased 
rating.  This letter explained VA's duty to assist the 
veteran with the development of his claim and specified what 
types of evidence VA would be responsible for obtaining and 
what type of evidence VA would assist the veteran in 
obtaining.  The veteran was advised that he should submit any 
relevant medical records in his possession.  This notice 
complied with the timing requirements set forth in Pelegrini, 
as it was provided prior to the initial unfavorable rating 
decision.

A March 2006 provided the veteran with notice of how 
effective dates and disability ratings are determined.

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable and appropriate efforts to obtain the 
relevant records identified by the veteran.  The veteran has 
also been afforded a VA examination.

In a September 2007 brief, the veteran's representative 
argued that a new VA examination is necessary based upon the 
amount of time that has elapsed since the last examination.  
The veteran underwent a VA examination in 2004.  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since otherwise adequate VA 
examinations were conducted. VAOPGCPREC 11-95 (April 7, 
1995).  There is no objective evidence indicating that there 
has been a material change in the severity of the veteran's 
disability since the 2004 VA examination.  The Board 
therefore concludes that the 2004 VA examination is adequate 
for rating purposes.    

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran.  

II.  Analysis of Claim

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In both claims for an increased rating on an original claim 
and an increased rating for an established disability, only 
the specific criteria of the Diagnostic Code are to be 
considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The veteran's disability has been rated according to rating 
criteria set forth in Diagnostic Code (DC) 7005.  A 10 
percent rating is warranted where a workload of greater than 
7 METs but not greater than 10 METs results in dyspnea, 
fatigue, angina, dizziness or syncope; or; continuous 
medication required.  A 30 percent rating is warranted when a 
workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; when there is evidence of cardiac hypertrophy or dilation 
on electrocardiogram, echocardiogram, or x-ray.  A 60 percent 
evaluation is warranted when there is more than one episode 
of acute congestive heart failure in the past year; or; when 
a workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or when there is left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  A 100 percent rating 
is warranted for chronic congestive heart failure, or; when a 
workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness of syncope, or; when there is left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  38 C.F.R. § 4.104, DC 7005 (2007).

One MET is the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 milliliters per kilogram 
of body weight per minute.  When the level of METs is 
required for evaluation, and a laboratory determination by 
exercise testing cannot be done for medical reasons, an 
estimation by the examiner of the METs level may be used.  38 
C.F.R. § 4.104, Note 2.

After a review of the evidence, the Board finds that there is 
a preponderance of the evidence against the claim for a 
rating in excess of 60 percent.  

The veteran had a VA examination in September 2004.  A report 
of that examination reflects that the veteran that the 
veteran reported that Wolff-Parkinson-White Syndrome was 
first diagnosed while in basis training.  The veteran 
reported that he would notice during PT runs that he had 
intermittent fast heart rate with light-headedness.  He 
fainted once.  The veteran reported that the diagnosis was 
made in 1979.  He was hospitalized on one occasion.  His 
symptoms would occur off and on over time.  He reported that 
he was placed on digoxin and nitroglycerin tablets.  His 
episodes at that time primarily occurred during exercise, and 
he would become very diaphoretic.  The veteran reported that 
he was hospitalized on many occasions.  He underwent apparent 
laser ablation in 1992.  The veteran reported that he did 
well for two months after his surgery and then had another 
episode.  He reported that his episodes were much less 
frequent and did not last long.  They were not associated 
with dizziness, light-headedness or diaphoresis.  He reported 
that he had three to four episodes in the year preceding the 
examination and a total of 15 to 20 since the ablation 
surgery.  He reported that he had an occurrence one week 
prior to the examination. The veteran reported that his 
condition affected him vocationally.  

The examiner's diagnoses included:  status post laser 
ablation for Wolff-Parkinson-White syndrome and palpitations 
with unilateral PVC's.  The examiner estimated that the 
veteran's METs were 10 or greater.

A report of a myocardial perfusion study conducted in 
September 2005 reflects that the veteran achieved a workload 
of 12.4 METs.  The examiner's impression was:  left 
ventricular chamber size mildly dilated; no evidence of 
regional myocardial ischemia; left ventricular ejection 
fraction borderline reduced at 51 percent; and slight 
relative hypokinesis of the lower interventricular septum.  

VA medical records dated from 2005 to 2006 reflect outpatient 
cardiology treatment.  These records do not reflect any 
findings that approximate the criteria for an increased 
evaluation under DC 7005.  As noted above, under DC 7005, 
entitlement to the highest evaluation of 100 percent is 
established when any of the following criteria are satisfied: 
(1) chronic congestive heart failure, or; (2) workload of 3 
METs or less results in dyspnea, fatigue, angina, dizziness 
of syncope; or (3) when there is left ventricular dysfunction 
with an ejection fraction of less than 30 percent.  38 C.F.R. 
§ 4.104, DC 7005 (2007).   

Based on the foregoing finding, the Board concludes that the 
criteria for a rating in excess of 60 percent for myocardial 
infarction have not been met.  The evidence is not in 
relative equipoise; therefore, the veteran may not be 
afforded the benefit of the doubt in the resolution of this 
claim.  Rather, as the preponderance of the evidence is 
against the claim, it must be denied.

Finally, the evidence does not reflect that the veteran's 
myocardial infarction has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
scheduler standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. 3.321(b)(1) (2007) 
for the assignment of an extraschedular evaluation.


ORDER

A rating in excess of 60 percent for myocardial infarction 
(Wolff-White Parkinson syndrome) is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


